    Case 3:15-md-02633-SI         Document 203     Filed 10/09/18    Page 1 of 18




Darin M. Sands, SandsD@LanePowell.com
LANE POWELL PC
601 SW Second Ave, Suite 2100
Portland, OR 97204-3158
Telephone: 503.778.2117
Daniel R. Warren, dwarren@bakerlaw.com
David A. Carney, dcarney@bakerlaw.com
BAKER & HOSTETLER LLP
127 Public Square, Suite 2000
Cleveland, OH 44114
Telephone: 216.621.0200
Paul G. Karlsgodt, pkarlsgodt@bakerlaw.com
BAKER & HOSTETLER LLP
1801 California Street, Suite 4400
Denver, CO 80202
Telephone: 303.861.0600
James A. Sherer, jsherer@bakerlaw.com
BAKER & HOSTETLER LLP
45 Rockefeller Plaza
New York, NY 10111
Telephone: 212.589.4200

Attorneys for Defendant Premera Blue Cross
                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PORTLAND DIVISION


IN RE: PREMERA BLUE CROSS                    Case No. 3:15-md-2633-SI
CUSTOMER DATA SECURITY
BREACH LITIGATION
                                             PREMERA’S OPPOSITION TO
                                             PLAINTIFFS’ MOTION FOR
This document relates to all actions.        SANCTIONS FOR DISCOVERY
                                             MISCONDUCT 

                                             FILED UNDER SEAL



LR 26-3 Certification: Defendant certifies that this opposition memorandum does not
exceed the word-count limitation agreed to in the Joint Motion to Extend Word-Count
Limitation for Plaintiffs’ Motion for Sanctions.



1 – PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
    Case 3:15-md-02633-SI          Document 203       Filed 10/09/18      Page 2 of 18




Introduction

       Premera took reasonable steps to preserve evidence and has committed no

discovery “misconduct.” To the extent that information Plaintiffs have requested was lost

either on the device (“A23567-D”) or within the Vontu data loss prevention (“DLP”)

logs, such information was accidentally lost. Other facts in the record clarify that neither

A23567-D nor DLP logs contained critical information about the attackers’ activities or

the question of whether they removed information from Premera’s network. If there is

any prejudice caused to Plaintiffs by not having access to these two items it is minimal,

and the sanctions requested by Plaintiffs are unwarranted. Pursuant to the applicable

standard in Fed. Rule Civ. P. 37(e), the Court should deny the relief requested in

Plaintiffs’ Motion.

Applicable Legal Standard – Rule 37(e)

       Plaintiffs rely on the Court’s inherent, discretionary right to sanction, asking the

Court to order sanctions of an adverse jury instruction at trial, an order preventing expert

testimony, and an order excluding evidence. However, Plaintiffs have not addressed the

limits to the Court’s inherent discretionary power to sanction imposed by Rule 37(e) as

amended in 2015. The Rules Committee specifically “sought to foreclose ‘reliance on

inherent authority or state law to determine when certain [curative or sanctioning]




2 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
    Case 3:15-md-02633-SI           Document 203        Filed 10/09/18      Page 3 of 18




measures should be used,’”1 and courts considering the applicable legal standard have

adopted this reasoning.2

         The sanctions requested in Plaintiffs’ Motion are properly governed by amended

Rule 37(e). Under Rule 37(e), failure to preserve electronically stored information

(“ESI”) is sanctionable only if all of the following “Initial Criteria” are true:

    1. ESI has been lost;

    2. The lost ESI should have been preserved in anticipation of litigation;

    3. That loss is the result of the responding party’s failure to take reasonable steps to

         preserve the ESI; and

    4. The ESI cannot be restored or replaced through additional discovery.

The Rule 37(e) standard is additive; in order for the Court to consider any measures

under Rule 37(e)(1) or Rule 37(e)(2), all of the Initial Criteria must be met. Even if ESI is

lost, relief under Rule 37(e) requires the remainder of the Initial Criteria to be met as

well.3

         If all of the Rule 37(e) Initial Criteria have been met, Rule 37(e)(1) then requires


1
  According the 2015 Rules Committee Notes, amended Rule 37(e) “authorizes and
specifies measures a court may employ if information that should have been preserved is
lost, and specified the findings necessary to justify these measures. It therefore forecloses
reliance on inherent authority or state law to determine when certain measures should be
used.” Fed. R. Civ. P. 37(e).
2
  Matthew Enter., Inc. v. Chrysler Group LLC, 2016 WL 2957133, at *1 (N.D. Cal. May
23, 2016); see also Fiteq Inc. v. Venture Corp., 2016 WL 1701794, at *3 (N.D. Cal. Apr.
28, 2016), Snider v. Danfoss, LLC, 2017 WL 2973464, at *3 (N.D. Ill. July 12, 2017)
(“After December 1, 2015, Rule 37(e) provides the specific – and sole – basis to sanction
a party for failing to preserve” ESI.) (emphasis added).
3
  Konica Minolta Bus. Solutions v. Lowery Corp., 2016 WL 4537847, at *6 (E.D. Mich.
Aug. 31, 2016) (“[the moving party] is not entitled to relief under 37(e), even if it is
shown the ESI was lost”).

3 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
       Case 3:15-md-02633-SI          Document 203        Filed 10/09/18      Page 4 of 18




the Court to determine whether the lost ESI—here, data on A23567-D or in the DLP

logs—has prejudiced Plaintiffs. If no prejudice occurred, sanctions are unwarranted. If

the Court determines Plaintiffs have been prejudiced by the loss of the ESI, then

“measures no greater than necessary to cure the prejudice” may be ordered.4 In order to

levy the severe sanctions available only under Rule 37(e)(2), Premera must have acted

with the specific intent to deprive Plaintiffs of the use of lost ESI, which Premera

categorically has not.

           In sum, if the Court determines the answer to any of the Initial Criteria is “no,”

Premera cannot be sanctioned under Rule 37(e). Even when the Initial Criteria are met,

the Court may sanction under Rule 37(e) only if Plaintiffs have been prejudiced by the

lost ESI, or if the loss of the ESI was the result of a specific intent to deprive Plaintiffs of

its use.

           While Plaintiffs are correct that the ESI at issue in their Motion is unavailable as

requested, the other Rule 37(e) Initial Criteria required for sanctions have not been met.

The loss of the ESI was due to inadvertent errors in both instances (an accidentally

recycled device and the loss of log data during a critical system upgrade), as Premera

explained to Plaintiffs. These are not failures by Premera to take reasonable steps to

preserve ESI. Concerning the DLP logs, it is questionable that any responsive ESI existed

to preserve.

           Even assuming the Initial Criteria of Rule 37(e) are met, the lost ESI is still not

sanctionable. Plaintiffs’ requested sanctions are aimed at shoring up their argument of


4
    Fed. R. Civ. P. 37(e)(1).

4 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
    Case 3:15-md-02633-SI           Document 203        Filed 10/09/18      Page 5 of 18




exfiltration, but nothing in the missing ESI would have demonstrated exfiltration,

especially as pertains to the .RAR files that Plaintiffs inexplicably cite in their Motion as

connected to the lost DLP logs and A23567-D. The ESI at issue is unlikely to be relevant

to Plaintiffs’ claims; its loss is minimally prejudicial. Here, additional discovery may

mitigate the lost ESI, and other discovery already in Plaintiffs’ possession addresses

certain of their concerns. Plaintiffs’ requested sanctions are therefore greater than

necessary to cure any prejudice caused by the spoliated evidence.5

        Amended Rule 37(e)(2) requires an intent to deprive for the imposition of more

severe sanctions, including adverse inferences. This is a higher standard than the

willfulness standard Plaintiffs present in their Motion. Willfulness requires intentionality,

but the intent to deprive requires purposeful intentionality. Premera did not act with any

intent to deprive Plaintiffs of the use of ESI in this litigation, and Plaintiffs’ requested

sanctions are foreclosed by Rule 37(e).

A23567-D and the DLP Logs are ESI and Properly in the Scope of Rule 37(e)

        Plaintiffs’ Motion identifies the spoliated evidence as part of two categories of

discovery: “(1) files contained on the hard drives of computers compromised by the

hackers; and (2) log files from Premera’s various types of data security software.”6 The

2006 Committee notes to Rule 34 define ESI as “information that is stored in a medium

from which it can be retrieved and examined” and advise that the definition is expansive

and applicable to other Rules into which the term ESI is inserted.7 This definition


5
  Id.
6
  ECF No. 182 at 3.
7
  Fed. R. Civ. P. 34.

5 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
    Case 3:15-md-02633-SI          Document 203       Filed 10/09/18      Page 6 of 18




encompasses A23567-D and the DLP logs.

Discussion of Device A23567-D

       A23567-D was one of 35 devices identified and examined by Mandiant in its

investigation;8 the remaining 34 have been preserved and inspected by Plaintiffs.9

Specifically, A23567-D was a Premera desktop machine assigned to employee Troy

Rampy at the time of the cyberattack.10 The “D” in the naming convention designates this

as a machine with a Microsoft Developer Network (“MSDN”) license, which provides

user access to Microsoft products for development and testing. While Plaintiffs claim that

developer machines were automatically “afforded security clearance to Premera’s most

sensitive databases,”11 A23567-D only provided increased functionality for the Microsoft

programs Mr. Rampy was tasked with developing. MSDN did not otherwise expand his

user access to Premera’s network.12

       Premera attempted to preserve A23567-D along with the other Mandiant-

identified devices, issuing a ticket for its collection on March 2, 2015.13 Due to a

labelling error, A23567-D was inadvertently sent to a staging area in Premera’s Client



8
  Declaration of Jason T. Dennett (“Dennett Decl.”) Ex. 3, February 5, 2015 Mandiant
Status Report from Mr. Foscue to Mr. Gowan, at 1, 5 (PBC_TAR00845898,
PBC_TAR00845902); Ex. 5, February 3, 2015 Mandiant Status Report from Mr. Foscue
to Mr. Gowan, at 1 (PBC00264273).
9
  Dennett Decl. Ex. 1, June 26, 2015 Mandiant Intrusion Investigation Report (“Mandiant
Report”), at 49 (PBC00023992).
10
   See Dennett Decl. Ex. 7, Premera’s Response to Plaintiffs’ Interrogatory 14 for
additional detail.
11
   ECF No. 182 at 5.
12
   Declaration of Joel Seymour at ¶¶ 2-3; see also Declaration of James A. Sherer
(“Sherer Decl.”) Ex. 1, Deposition of William Gowan (“Gowan Dep.”) at 170:10-20.
13
   Sherer Decl. Ex. 2, COSMOS Ticket Spreadsheet (PBC00262488, line 2052).

6 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI        Document 203        Filed 10/09/18     Page 7 of 18




Technology Services location, subsequently sent to Premera’s Personal Computer

Distribution Center on September 29, 2016, and listed as destroyed on December 16,

2016. A23567-D was the only Mandiant-identified device that was not preserved by

Premera’s collection and preservation procedures.

Rule 37(e) Initial Criteria No. 1: Whether A23567-D ESI Was Lost

       Because of its accidental destruction, Premera is unable to provide Plaintiffs with

direct access to ESI from A23567-D. However, it is unlikely that A23567-D contained

ESI that Plaintiffs require for proof of their contentions. Numerous contemporaneous

forensic experts, including those at Mandiant, CrowdStrike, and the Federal Bureau of

Investigation, analyzed A23567-D with the opportunity to capture forensic images for

further evaluation. They captured none, because A23567-D was not important for their

forensic investigations of the cyberattack, Premera’s remediation efforts, or Premera’s

further security efforts.14 Plaintiffs’ Expert, Matthew Strebe, had the opportunity to

review forensic images of 34 of the 35 devices and stated that he did not find “anything

beyond that that was reported by Mandiant.”15 This suggests it is unlikely Plaintiffs

would find anything unreported by Mandiant on A23567-D if Plaintiffs could examine it.

       Plaintiffs’ discovery conduct supports the relative unimportance of the ESI from

A23567-D. According to Plaintiffs, one of the key ways to look for evidence of


14
   Sherer Decl. Ex. 3, Deposition of John Twitchell (“Twitchell Dep.”) at 256:18-21 (“Q.
“Do you recall it being significant that PHOTO malware was found on that [A23567-D]
system?” A. “Not especially, no.”). See also id. at 168:23-170:23 for discussion of the
functionality of PHOTO malware and its limitations compared to SOGU, and Ex. 4,
Mandiant 30(b)(6) Deposition of Daniel Paul Hranj (“Mandiant 30(b)(6) Dep.”) at
154:16-23 and 155:3-19 for discussion of Mandiant’s analysis of PHOTO malware.
15
   Sherer Decl. Ex. 5, Deposition of Matthew Strebe (“Strebe Dep.”) at 143:23-25.

7 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI         Document 203        Filed 10/09/18     Page 8 of 18




exfiltration is to examine files left behind, which requires either the computer’s original

hard drive or a copy of all data on that drive for a forensic expert to review.16 Premera

produced a copy of the Mandiant Intrusion Investigation Report in early 2016. Despite

receiving the Report, Plaintiffs demonstrated no specific interest in A23567-D until they

became aware that the computer was missing in early 2018, demonstrating the

nonessential role of this ESI as part of discovery in this case.17

       Plaintiffs now assert that their inability to “conduct the same type of forensic

examination done by Mandiant to test Mandiant’s opinions on which Premera intends to

rely” unfairly prejudices them, but based on the scope of Plaintiffs’ Request for

Inspection, conducting a full forensic examination was never their goal.18 Regardless,

Mandiant’s opinions related to any potential exfiltration rely on their analysis of evidence

of seven .RAR files found during their investigation of servers that Plaintiffs’ expert did

examine: MLTPBTSV6J and MLTPBMX5A. None of the forensic experts identified

.RAR files on A23567-D or any other remnants that would have supported exfiltration

via this device. Moreover, Premera does not rely on the opinions of Mandiant but on



16
   ECF No. 182 at 3, citing Declaration of Matthew Strebe (“Strebe Decl.”) ECF No. 166,
¶¶ 73-79; 225-229.
17
   Plaintiffs write that they sought “evidence that was left behind on the 35 computers the
hackers compromised” (ECF No. 182 at 3), and “requested an image of A23567-D for
purposes of conducting their own forensic investigation of the hacker activity.” (ECF No.
182 at 5.) Plaintiffs further allege they “served a request for inspection on Premera asking
for forensic images of all 35 of the affected computers.” (ECF No. 182 at 4.) However,
Plaintiffs’ Request for Inspection only asked for “an imaged copy of all server backups,”
(Dennett Decl. Ex. 2 at 1) to be made of servers in place at Premera at the time of
imaging, not those in the Mandiant Report, and seemingly not for the purpose of
recreating Mandiant’s forensic analysis or that completed by CrowdStrike or the FBI.
18
   ECF No. 182 at 5.

8 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
      Case 3:15-md-02633-SI       Document 203       Filed 10/09/18     Page 9 of 18




reasonable inferences drawn from the facts that Mandiant reported after its investigation.

These same facts have been made available to Plaintiffs through Mandiant’s updates,

recommendations, and reports.

Rule 37(e) Initial Criteria No. 2: Whether Lost ESI From A23567-D Should Have

Been Preserved

         Premera unsuccessfully attempted to preserve ESI associated with A23567-D.

Premera’s documentation for A23567-D19 demonstrates that, like other ESI preserved

during Premera’s remediation following the cyberattack, Premera intended to remove

A23567-D, replace it, and preserve it with other Premera evidence.

Rule 37(e) Initial Criteria No. 3: Whether Loss of A23567-D ESI Was the Result of

Premera’s Failure to Take Reasonable Steps to Preserve

         As described above, Premera took reasonable steps to preserve A23567-D.

Premera put A23567-D under legal hold, collected it for preservation, but lost track of it

during a chaotic weekend where Premera sought to take its IT systems offline to eradicate

the intruder from its network and implement remediation efforts. Premera accidentally

sent A23567-D to the wrong location, which inadvertently put A23567-D into its normal

process for retiring computer equipment instead of preserving it. The fact that Premera

did not successfully preserve A23567-D cannot meet the subjective reasonability

standard of Rule 37(e), or the standard would be met every time ESI went missing in any




19
     See Sherer Decl. Ex. 2, COSMOS Ticket Spreadsheet (PBC00262488, line 2052).

9 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI        Document 203       Filed 10/09/18     Page 10 of 18




matter.20

Rule 37(e) Initial Criteria No. 4: Whether ESI from A23567-D Can be Restored or

Replaced through Additional Discovery

        The missing ESI on A23567-D is not critical to Plaintiffs’ proof in this matter.

Moreover, Mandiant contemporaneously examined A23567-D,21 and Plaintiffs may use

the results of that analysis for any admissible purpose. Notably, Mandiant’s analysis of

the device would be admissible notwithstanding the best evidence rule, since the device is

no longer available. Plaintiffs have provided no reason to conclude that Mandiant’s

analysis was not at least as comprehensive and complete as any independent work they

would have conducted.22 Plaintiffs may also rely on CrowdStrike’s investigation and

report provided to Plaintiffs, as CrowdStrike also analyzed A23567-D.23




20
   Minutes, Standing Committee Meeting, May 29-30, 2014 at 6 (quoting Judge David
Campbell, Chair of the Rules Committee, to the effect that Rule 37(e) is not “a strict
liability rule that would automatically impose serious sanctions if information is lost”).
21
   Sherer Decl. Ex. 6, 30(b)(6) Deposition of Joel Seymour from Sept. 21, 2017 at 52:10-
19 and Ex. 3, Twitchell Dep. at 263:13-19.
22
   Plaintiffs’ Motion claims Mandiant’s investigation reached conflicting conclusions, but
this is not true. As demonstrated by Dennett Decl. Ex. 3, the February 5, 2015 Mandiant
Status Report, Mandiant initially noted that the .RAR files could indicate data staging and
theft. Dennett Decl. Ex. 4, the March 3, 2015 Mandiant Status Report states Mr. Foscue
thought it more likely than not that the files were created by the attacker. The Mandiant
Report at 49 explains no determination was made about the nature or contents of the
.RAR files or who created them. This final statement does not conflict with the prior
statements, none of which are definitive.
23
   Sherer Decl. Ex. 7, CrowdStrike’s Project: Blue Oxford Final Report at 23
(PBC00169161) (Appendix of the list of hostnames of systems CrowdStrike examined
with FFC during their assessment).

10 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI        Document 203        Filed 10/09/18     Page 11 of 18




ESI From A23567-D Does Not Meet the Criteria for Sanctions Under Rule 37(e)

        Premera did not fail to take reasonable steps to preserve A23567-D. Instead, it

employed the same process for A23567-D as it did for every other preserved Mandiant-

identified device. Further, additional evidence adequately analyzes A23567-D in a

manner in keeping with Plaintiffs’ intended use of this ESI. Plaintiffs’ unsupported

conjecture that A23567-D would have been the perfect device from which intruders could

have “staged” exfiltration of data does nothing to negate the other expert work

performed, which found no evidence of this. In fact, forensic experts who examined

A23567-D identified a different device as the likely staging computer: MLTPBTSV6J, a

server containing the .RAR file remnants Plaintiffs focus on.24

        Finally, even if the Court finds that lost ESI from A23567-D meets all of the Rule

37(e) Initial Criteria, Plaintiffs have failed to show prejudice from the missing ESI or that

Premera acted with the specific intent to deprive them of ESI from A23567-D as required

for sanctions.

Discussion of the DLP Logs

        At the time of the cyberattack, Premera used Vontu DLP Version 11.6,25 which

maintained 365 days of user-defined logs in an Oracle database. During a required Vontu

DLP system upgrade in the summer of 2015,26 an accidental, catastrophic error occurred

where the prior year’s DLP logs were lost and not recoverable from the server or back-up


24
   Dennett Decl. Ex. 8, Excel Spreadsheet Provided by non-party FireEye, Inc. in this
litigation (FIREEYE0000001, at p. 24 of 96). No .RAR files were identified by any
experts on A23567-D despite specifically looking for exactly this type of file.
25
   Declaration of Edwin Christian (“Christian Decl.”) at ¶ 11.
26
   Christian Decl. at ¶¶ 10-11.

11 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI         Document 203        Filed 10/09/18      Page 12 of 18




tapes after the transfer to the upgraded DLP system.27

        Plaintiffs assert that these logs “contain critical evidence necessary for a full

assessment of the hacker’s activity.”28 Plaintiffs’ also observe correctly that Vontu DLP

“can be programmed to alert” and log if sensitive information exits the network.29 Such

logs would only assist Plaintiffs’ aims, however, if Vontu was specifically programmed

to observe and alert for this type of cyberattack activity.30 It was not. While Plaintiffs’

Expert had limited Vontu experience,31 he agreed that Premera “did not have their

various security proxies properly configured to detect the flow of [sensitive

information].”32 Premera’s fact witnesses also noted contemporaneous issues with the

configuration of Vontu that would have limited its logging capabilities.33

        The lost DLP logs were very limited in scope and would not have addressed

Plaintiffs’ claims of .RAR file exfiltration for two reasons. First, Vontu’s detection of

protected personal information generated alerts. Vontu sent each alert, supplementing any

DLP logs, to Premera’s Vontu Alert mailbox for evaluation and escalation, but only if

Vontu detected protected personal information not subject to exceptions.



27
   Id. at ¶¶ 12-14. See also Sherer Decl. Ex. 3, Twitchell Dep. at 230:12-232:1 regarding
the scope and potential business impact of this needed upgrade.
28
   ECF No. 182 at 7.
29
   Id.
30
   Christian Decl. at ¶¶ 3-9.
31
   Sherer Decl. Ex. 5, Strebe Dep. at 191:24-25 (“Q. How about Vontu? A. I’ve heard of
Vontu. I’ve never used it.”).
32
   Id. at 159:1-10.
33
   Sherer Decl. Ex. 8, Deposition of Eric Robinson (“Robinson Dep.”) at 114:10-23 and
116:13-17; Ex. 9, Deposition of Jerry Vergeront at 95:1-7 and 129:7-25; Ex. 10,
Deposition of Edwin Christian at 187:23-190:8; Ex. 1, Gowan Dep. at 20:4-24:23, 140:1-
141:10, and 165:6-17.

12 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI        Document 203        Filed 10/09/18      Page 13 of 18




        Second, certain compressed files, such as .RAR or .TAR files, were invisible to

Vontu as configured during the cyberattack; therefore, movement of these files through

Premera’s network would have produced no alerts or log entries.34 For these reasons, the

absence of DLP logs does not critically impact Plaintiffs’ assessment of this matter’s

evidence.

Rule 37(e) Initial Criteria No. 1: Whether Relevant DLP Logs Were Lost

        Premera cannot provide Plaintiffs with access to ESI from DLP log data lost

during the upgrade. However, the DLP logs likely contained no ESI required for any

proof in this matter because of the limited Vontu logging during the relevant time

period.35 Also, Premera has already provided Plaintiffs a forensic image of

MLTPSAP185, one of Premera’s Vontu application servers36 identified by Mandiant as

one of the 35 compromised systems.37 While Plaintiffs’ Expert has had access to that

image for months, he did not “specifically search for the files that contained logs on [the

images]…[b]ecause it was not an answer to one of the questions [he] had when [he] was

looking at those machines at that time.”38 Premera has also produced Vontu Alert emails

to Plaintiffs and is willing to produce additional Vontu Alert email to Plaintiffs if so




34
   Christian Decl. at ¶ 9. See also Sherer Decl. Ex. 8, Robinson Dep. at 116:13-17
discussing the fact that personally identifiable information could be transferred to certain
email accounts without Vontu’s detection.
35
   Id. at ¶¶15-16.
36
   See Sherer Decl. Ex. 11 (PBC00041324, “Compromised” Tab, Row 27) and Ex. 12
(PBC_TAR00127396).
37
   Dennett Decl. Ex. 1, June 26, 2015 Mandiant Report, at 49 (PBC00023992).
38
   Sherer Decl. Ex. 5, Strebe Dep. at 242:22-243:5.

13 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
     Case 3:15-md-02633-SI        Document 203        Filed 10/09/18     Page 14 of 18




ordered.39

Rule 37(e) Initial Criteria No. 2: Whether Premera Was Required to Preserve ESI

from DLP

        There was no DLP log data that Premera was required to preserve that would be

relevant to the claims in this matter due to the limited logging Vontu was performing at

the time of the cyberattack.

Rule 37(e) Initial Criteria No. 3: Whether Loss of DLP ESI Was the Result of

Premera’s Failure to Take Reasonable Steps to Preserve

        Premera’s actions were not unreasonable given the then-current operation of

Vontu, the required mid-2015 system upgrade, and Premera’s unsuccessful attempts to

capture and transfer the DLP logs from the prior Vontu instance.

Rule 37(e) Initial Criteria No. 4: Whether DLP Log Data Can be Restored or

Replaced Through Additional Discovery

        Plaintiffs claim that “no other source of data will show what a DLP log would:

hackers transferring customers’ personal information out of Premera’s network.”40

Plaintiffs also state that this exfiltration happened through the use of .RAR files.41 But

lost DLP logs would have no .RAR file information due to Vontu’s contemporaneous

configuration during the cyberattack; therefore there is no missing .RAR file or related




39
   See, e.g., Sherer Decl. Ex. 13 (PBC_TAR00125305) and Ex. 14
(PBC_TAR00525162).
40
   ECF No. 182 at 8.
41
   Id. at 4-5.

14 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
      Case 3:15-md-02633-SI         Document 203       Filed 10/09/18     Page 15 of 18




exfiltration DLP log data.42 If there was DLP log data related to attempted violations of

Premera’s DLP business rules regarding exfiltration of personal information (through

email or device copying), such violations would have generated both DLP log data and

alerts sent to the Vontu Alert mailbox. If Plaintiffs wish to recreate logs of DLP policy

violation data, they may be able to through Vontu Alert email.

ESI From DLP Logs Does Not Meet the Criteria for Sanctions Under Rule 37(e)

          Plaintiffs cannot prove Initial Criteria No. 1 – that Premera lost relevant DLP

Logs, because there was never any truly relevant DLP log data. Similarly, Plaintiffs

cannot prove Initial Criteria No. 2 because it is unlikely that specific DLP data should

have been preserved related to this litigation. Initial Criteria No. 3 fails as Premera’s

actions when upgrading Vontu were reasonable, and Initial Criteria No. 4 is inapplicable

as any arguably relevant data also likely exists on the MLTPSAP185 Vontu device

produced to Plaintiffs, in automated alerts already produced to Plaintiffs, or in Vontu

Alert email that Premera will collect and produce if so ordered by the Court.

          Even if the Court finds that the lost ESI from the DLP logs meets all of the Rule

37(e) Initial Criteria, Plaintiffs have not met the Rule 37(e) Criteria for Sanctions, as

Plaintiffs have not demonstrated either prejudice from the missing ESI or that Premera

acted with the specific intent to deprive Plaintiffs of ESI from the DLP logs.




42
     Christian Decl. at ¶ 9.


15 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
      Case 3:15-md-02633-SI        Document 203        Filed 10/09/18      Page 16 of 18




Sanctions are Unwarranted

          Premera took reasonable steps to preserve the ESI; therefore, no sanctions are

warranted under Rule 37(e). Even if Premera had failed to take reasonable steps to

preserve the ESI, the sanctions should be limited to curing any minimal prejudice caused

by such loss.

          Plaintiffs allege that “harm was done to every member of the Class when their

sensitive information was exposed to an unauthorized third party,”43 and argue that

proving exfiltration is required for this argument. But, Premera has not denied the

possibility that attackers had access to the information. Premera’s cybersecurity

notification letters state: “[o]ur investigation determined that the attackers may have

gained unauthorized access to your [sensitive] information... The investigation has not

determined that any such data was removed from our systems. We also have no evidence

to date that such data has been used inappropriately.”44 Plaintiffs’ ability (or inability) to

prove exfiltration does not bear on their stated theory of the case presented in their

Motion. But even if it did, the spoliated evidence would not demonstrate exfiltration. The

loss of A23567-D and the DLP logs are at most minimally prejudicial to Plaintiffs.

Conclusion

          Premera asks that Plaintiff’s Motion for Sanctions be denied pursuant to Rule

37(e), and that Plaintiff’s Motion for Sanctions, to the extent it relies upon the Court’s

inherent authority, also be denied. If Plaintiffs wish to recreate the data related to DLP


43
     Id. at 3.
44
     See, e.g., Sherer Decl. Ex. 15, Notification Letter to Elizabeth Black (PBC00009500).


16 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
   Case 3:15-md-02633-SI         Document 203       Filed 10/09/18    Page 17 of 18




policy violations through Vontu Alert mail, Premera is willing to collect and produce

such data if so ordered by the Court.

 Dated: October 9, 2018                      BAKER & HOSTETLER LLP

                                             /s/ James A. Sherer
 Daniel R. Warren                            James A. Sherer
 David A. Carney                             jsherer@bakerlaw.com
 dwarren@bakerlaw.com                        BAKER & HOSTETLER LLP
 dcarney@bakerlaw.com                        45 Rockefeller Plaza
 BAKER & HOSTETLER LLP                       New York, NY 10111
 127 Public Square, Suite 2000               Telephone: 212.589.4200
 Cleveland, OH 44114
 Telephone: 216.621.0200

 Paul G. Karlsgodt                           Darin M. Sands
 pkarlsgodt@bakerlaw.com                     SandsD@LanePowell.com
 BAKER & HOSTETLER LLP                       LANE POWELL PC
 1801 California Street, Suite 4400          601 SW Second Ave, Suite 2100
 Denver, CO 80202                            Portland, OR 97204-3158
 Telephone: 303.861.0600                     Telephone: 503.778.2117

                      Attorneys for Defendant Premera Blue Cross




17 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
   Case 3:15-md-02633-SI           Document 203        Filed 10/09/18      Page 18 of 18




                              CERTIFICATE OF SERVICE

I certify that on the 9th day of October, 2018 the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                 /s/ James A. Sherer
                                 One of the Attorneys for Defendant Premera Blue Cross




18 - PREMERA’S OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS FOR
DISCOVERY MISCONDUCT
